Title: To George Washington from Nathanael Greene, 19 May 1782
From: Greene, Nathanael
To: Washington, George


                        

                            Dear SirHead Quarters May 19th 1782
                        
                        Fortune seems to smile upon the perseverence of Great Britain, Count de Grass’s defeat mentioned in my
                            official letters appears to be much more important than I expected. Since I wrote I have seen Admiral Rodneys letter. Cout
                            de Grass is a prisoner and has lost six Ships of the line; and I fear the rest of the fleet are so shattered as to be
                            incapable of attempting any thing for a long time. This mis fortune will put it out of the power of our Ally to cooperate
                            with us in these States or to the Northward. I expect the enemy from finding it impracticable for the French to cooperate
                            with us and from having again the command of the Sea will detach from New york to this quarter to procecute farther
                            operations. However this will depend upon the force they have at New York. All that will be necessary there will be a good
                            Garrison. They cannot have offensive operations in view there, their force is unequal to it; but by detaching a part to
                            this quarter they can improve it to advantage and leave New York in perfect security. I have always been of opinion that
                            farther attempts would be made for the subjugation of this Country should fortune favor them in the West Indies. I can see
                            no other reason for having held footing on it so long. Should Count Rochambeau be ordered to this quarter for offensive
                            operations, I hope your Excellency will also come your self; for it will not be for the honor of America that a foreigner
                            command an American department. If this cannot take place I could wish the American force could act independant of his
                            command and only act by conjunction. I believe my rank will give several french Officers a right to command me; but if the
                            honor of the Nation was not connected with it, I should have no objection. However I shall be perfectly satisfied with
                            whatever you may think necessary for the good of the service. My desire to be useful is so much greater than my wish for
                            command, that there is no conditions to which I will not chearfully submit, that are not personally disgraceful, to
                            promote the interest of this Country.
                        I fear Virginia will do little while the French Army is in that State either for her self or the Union. As far
                            as I can learn little or nothing has been done for seven Months past; nor can I learn that any decisive measures are
                            pursuing for the purpose. What ever may be your Excellencys intentions with regard to the French Army it would not be
                            amiss to inform the Governor that they may expect that Army to leave them shortly and that great exertions are necessary
                            for their own security. It may serve as a spur and the genius of America often requires spurring.
                        I wish to know your Excellencys intentions in this quarter as early as possible. Many measures will be
                            requisite to accomodate matters to your views if you have any thing offensive in view. Could the French Army have arrivd
                            in this Country by the middle of this Month, I am confident we could have obliged the enemy to have evacuated it.
                        Reports say here your Excellency had a narrow escape through the Clove. Mrs Greene joins me in respectful
                            compliments to yourself and Mrs Washington. With esteem and Aff. I am 
                        
                            N. Greene

                        
                    